Citation Nr: 0004689	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  98-17 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUES

1.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.  

2.  Entitlement to service connection for fibromyalgia.  

3.  Entitlement to an increased evaluation for degenerative 
joint disease of the lumbar spine, currently rated 10 percent 
disabling.  

4.  Entitlement to an increased evaluation for degenerative 
disc disease of the cervical spine, currently rated 10 
percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from August 1968 to 
August 1988.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Montgomery, Alabama, Regional Office (RO).  The 
issue of entitlement to an increased evaluation for 
degenerative disc disease of the cervical spine is the 
subject of a remand that follows the Board's decisions as to 
the other issues currently on appeal.  

While the appellant perfected a claim of entitlement to 
service connection for residuals of exposure to asbestos for 
appellate consideration by a June 1999 substantive appeal (VA 
Form 9), he subsequently informed VA in an August 1999 
statement that he desired to withdraw that claim.  Therefore, 
the Board no longer has jurisdiction with regard to the claim 
for service connection for residuals of asbestos exposure.  


FINDINGS OF FACT

1.  There is no competent evidence of carpal tunnel syndrome 
in service, or of a nexus between the appellant's current 
bilateral carpal tunnel syndrome and inservice disease or 
injury.  

2.  There is no competent evidence of fibromyalgia in 
service, or of a nexus between the appellant's current 
fibromyalgia and inservice disease or injury.  

3.  The appellant's lumbar spine disability is manifested by 
no more than slight limitation of motion.  
CONCLUSIONS OF LAW

1.  The appellant has not submitted a well-grounded claim for 
service connection for bilateral carpal tunnel syndrome.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.303(d), 3.310(a) (1999).  

2.  The appellant has not submitted a well-grounded claim for 
service connection for fibromyalgia.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991); 38 C.F.R. §§ 3.303(d), 3.310(a) 
(1999).  

3.  The schedular criteria for an evaluation in excess of 10 
percent for degenerative joint disease of the lumbar spine 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. Part 4, Diagnostic Code 5003, 5292 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A claimant filing for VA benefits has the duty to submit 
evidence that must "justify a belief by a fair and impartial 
individual" that the claim is plausible, and, therefore, well 
grounded.  38 U.S.C.A. § 5107(a).  A claim is not well 
grounded if the claimant fails to present such evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Evidentiary 
assertions by the claimant must be accepted as true for the 
purpose of determining if a claim is well grounded, except 
where such assertions are inherently incredible or beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19 (1993).  

I.  Bilateral Carpal Tunnel Syndrome and Fibromyalgia

The appellant argues that his bilateral carpal tunnel 
syndrome and fibromyalgia each had its origin during his 
twenty year period of active military service.  

For a claim of service connection to be well grounded, there 
must be competent evidence of current disability, of the 
incurrence or aggravation of a disease or injury during 
service, and of a nexus between the inservice injury or 
disease and the current disability.  That is, an injury 
during service may be verified by competent medical or lay 
witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause or 
symptoms during service, a competent opinion of a medical 
professional is required.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet App 
439 (1995), reconciling, Leopoldo v. Brown, 4 Vet. App. 216 
(1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).  
Moreover, to establish a well-grounded claim for service 
connection for a disorder on a secondary basis, the veteran 
must present medical evidence to render plausible a 
connection or relationship between the service-connected 
disorder and the new disorder.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994).  

The Board has carefully reviewed the evidence of record to 
determine if there are well-grounded claims for service 
connection for bilateral carpal tunnel syndrome and 
fibromyalgia.  The first element required to show a well-
grounded claim is met with regard to both disorders because 
the medical evidence shows that that the appellant has been 
diagnosed with carpal tunnel syndrome and fibromyalgia.  He 
was seen in September 1988 for treatment of pain and numbness 
in his right hand of one week duration and it was felt that 
he had either tendosynovitis or carpal tunnel syndrome.  An 
assessment of probable carpal tunnel syndrome was noted in an 
October 1988 outpatient record from a military medical 
facility.  EMG/NCV studies performed by VA in November 1989 
revealed findings that were considered suggestive of mild 
carpal tunnel syndrome with involvement of the sensory branch 
only and of mild ulnar tunnel syndrome with involvement of 
the sensory branch only.  J. T. Jakes, M.D., reported an 
assessment of carpal tunnel syndrome in May 1992, and W. J. 
Leuschke, M.D., reported in April 1997 that findings from NCV 
testing indicated that the appellant probably had mild 
underlying carpal tunnel syndrome.  A July 1997 VA 
examination of the hands reported a diagnosis of carpal 
tunnel syndrome.  Dr. Jakes has diagnosed fibromyalgia on 
several occasions, with the initial diagnosis noted in 
December 1991.  A July 1997 VA orthopedic examination noted 
the appellant's complaints of daily muscle aches and pains in 
his neck, shoulders, and arms, and a diagnosis of 
fibromyalgia with mild functional loss was reported.  

However, the other elements for a well-grounded claim are not 
met with regard to either carpal tunnel syndrome or 
fibromyalgia.  The second element of Caluza is not met 
because the service medical records do not show the presence 
of carpal tunnel syndrome or fibromyalgia.  The third element 
of Caluza and the second element of Jones are also not met 
because the appellant fails to show the required nexus 
between his current carpal tunnel syndrome and fibromyalgia 
and any injury or disease in service.  There is no medical 
evidence establishing a link of the carpal tunnel syndrome or 
fibromyalgia to the appellant's active military service.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Franko v. 
Brown, 4 Vet. App. 502, 505 (1993).  None of the physicians 
who have diagnosed the appellant's carpal tunnel syndrome and 
fibromyalgia have suggested that either disorder had its 
origin in service or that either is related to any of his 
service-connected disabilities.  

Medical diagnoses involve questions that are beyond the range 
of common knowledge and experience.  Rather, they require the 
special knowledge and experience of a trained medical 
professional.  Although the appellant has presented 
statements regarding his carpal tunnel syndrome and 
fibromyalgia, the record does not show that he is a medical 
professional, with the training and expertise to provide 
clinical findings regarding any etiological relationship of 
his carpal tunnel syndrome and fibromyalgia to his military 
service or to any of his service-connected disabilities.  
Consequently, his lay statements, while credible with regard 
to his subjective complaints and history, are not competent 
evidence for the purpose of showing a nexus between current 
complaints and either military service or a service-connected 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Jones 
v. Brown, 7 Vet. App. 134 (1994).  

Based upon the foregoing, the Board concludes that the 
appellant has failed to meet his initial burden of presenting 
evidence that his claims for service connection for carpal 
tunnel syndrome and fibromyalgia are plausible or otherwise 
well grounded.  Therefore, they must be denied.  

Where the veteran has not met his initial burden, VA has no 
duty to assist him in developing facts pertinent to his 
claim, including no duty to provide him with a medical 
examination.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).  However, in the limited circumstances where a 
claim for benefits is incomplete, and references other known 
and existing evidence, VA is obliged under 38 U.S.C.A. 
§ 5103(a) to advise the claimant of the evidence needed to 
complete his application, and this duty must be based on the 
facts of each case.  See Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).  In this case, the RO substantially complied with 
this obligation in the statement of the case issued in 
September 1997.  Unlike the situation in Robinette, he has 
not put VA on notice of the existence of any specific 
evidence that, if submitted, could make these claims well 
grounded.  

II.  Degenerative Joint Disease of the Lumbar Spine

The appellant asserts that the degenerative joint disease in 
his lumbar spine is productive of greater disability than 
that which is recognized by the currently assigned 10 percent 
evaluation.  

Service medical records reveal that the appellant was treated 
on several occasions for complaints of back pain, and 
assessments included spondylolisthesis, strain, mechanical 
low back pain, and degenerative joint disease in the 
lumbar/sacral facets.  Scoliosis was also noted in the back. 

Subsequent to his retirement from active military service in 
August 1988, the appellant has continued to receive treatment 
for back pain.  A July 1991 VA orthopedic examination noted 
no tenderness to palpation over the vertebral column, no 
paraspinous muscle spasm evident, no more than slight 
limitation of motion in the lumbar spine, and no sciatic pain 
on straight leg raising to 90 degrees bilaterally.  An X-ray 
of the lumbar spine at the time showed degenerative changes 
associated with severe scoliosis.  The diagnoses included 
severe lumbar scoliosis and mild degenerative arthritis of 
the lumbar spine.  At a February 1994 VA spine examination, 
the appellant complained of constant, dull, low back pain 
with periods of exacerbation, particularly with performing 
yard work and prolonged walking or standing.  The diagnosis 
was degenerative disc disease of the lumbar spine.  A March 
1995 VA spine examination revealed normal musculature of the 
back and no more than slight limitation of motion in the 
lumbar spine.  Private medical records from Dr. Jakes show 
treatment for back pain, which he described in February 1996 
as multifactorial in origin and a combination of degenerative 
disc disease, facet arthritis, and fibromyalgia.  

At a July 1997 VA spine examination, the appellant reported 
that he experienced aching pain in the lumbosacral spine, 
which went across the entire lumbar spine and radiated down 
the lower extremities to the mid-calf area, and which was 
constant and present every day, although better at night.  He 
indicated that his low back pain was exacerbated by standing 
longer than 15 minutes or by walking more than 30 minutes, 
and that he used pain medications.  Physical examination of 
the lumbar spine revealed that the appellant had forward 
flexion of 90 degrees, backward extension of 20 degrees, 
lateral flexion of 30 degrees left and right, and rotation of 
30 degrees left and right.  Musculature of the back was 
normal without tenderness of palpation, and there was no 
objective evidence of pain on motion.  The diagnoses included 
arthritis of the lumbar spine and scoliosis.  

Service connection was granted for low back pain without 
radicular component by a March 1989 rating decision, which 
assigned a noncompensable evaluation under Diagnostic Code 
5295 from September 1, 1988.  Subsequent to a December 1989 
rating decision that granted service connection for 
degenerative joint disease of the cervical spine and assigned 
a noncompensable evaluation, an August 1991 rating decision 
assigned a 10 percent evaluation for degenerative disc 
disease of the cervical spine and degenerative arthritis of 
the lumbar spine, under Diagnostic Code 5003.  A February 
1993 Board decision granted separate 10 percent evaluations 
for the appellant's cervical and lumbar spine disorders, 
effective September 1, 1988.  

Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(DC 5200 etc.).  38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Limitation of motion in the lumbar spine is assigned a 40 
percent evaluation when severe, a 20 percent evaluation when 
moderate, and a 10 percent evaluation when slight.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.  If one accepts that normal 
range of motion in the lumbar spine consists of 95 degrees 
forward flexion, 35 degrees backward extension, 40 degrees 
lateral flexion, and 35 degrees rotation, then the current 
clinical findings pertaining to the appellant's range of 
motion in his lumbar spine do not demonstrate more than 
slight limitation of motion in the lumbar spine.  Hence, an 
evaluation greater than 10 percent is not warranted for the 
appellant lumbar spine disability on the basis of limitation 
of motion.  

The Board has considered whether a higher evaluation would be 
warranted for the appellant's lumbar spine disability on the 
basis of lumbosacral strain.  A 40 percent evaluation is 
assigned for lumbosacral strain when it is manifested by 
severe symptomatology that includes listing of the whole 
spine to the opposite side, positive Goldthwait's sign, 
marked limitation of motion on forward bending in standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion; a 20 percent 
evaluation is assigned when it is manifested by muscle spasm 
on extreme forward bending and loss of lateral spine motion, 
unilateral, in the standing position; a 10 percent evaluation 
is assigned when it is manifested by characteristic pain on 
motion; and a noncompensable evaluation is assigned when it 
is manifested by slight subjective symptoms only.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295.  However, as the evidence does 
not show that the appellant has muscle spasm on extreme 
forward bending and loss of lateral spine motion associated 
with his lumbar spine disorder, an evaluation greater than 10 
percent is not warranted for his lumbar spine disability on 
the basis of lumbosacral strain.  

Consideration has also been given to the provisions of 
38 C.F.R. §§ 4.40 and 4.45, See DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995), as well as to 38 C.F.R. § 4.59.  
Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joint and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part, which 
becomes painful on use, must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held 
that the RO must analyze the evidence of pain, weakened 
movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

While the appellant complains of pain in his lumbar spine, 
the Board does not find that such pain has resulted in 
functional disability in excess of that contemplated in the 
10 percent evaluation already assigned.  The July 1997 VA 
spine examination revealed that range of motion in the lumbar 
spine was no more than slight, that musculature of the back 
was normal without tenderness on palpation, and that there 
was no objective evidence of pain on motion.  Hence, the 
Board does not find that a higher disability evaluation is 
warranted for the appellant's lumbar spine disability on the 
basis of functional disability.  


ORDER

The claims for service connection for bilateral carpal tunnel 
syndrome and fibromyalgia are denied.  

An increased evaluation is denied for degenerative joint 
disease of the lumbar spine.  



REMAND

The appellant claims that his service-connected degenerative 
disc disease of the cervical spine is more severely disabling 
than currently evaluated, thereby entitling him to a 
evaluation greater than 10 percent for that disorder.  He has 
pointed out that the recent VA orthopedic examination, upon 
which the denial of a increased evaluation was based, failed 
to include any range of motion testing for the cervical 
spine.  He, therefore, believes the examination was deficient 
with regard to rating his cervical spine disability because 
the disability was evaluated as to limitation of motion.  

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.103(a).  The United States Court of Appeals for 
Veterans Claims (Court) has held that when the Board believes 
the medical evidence of record is insufficient it may 
supplement the record by ordering a medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, in 
order to obtain additional medical evidence and to insure 
that the appellant receives his procedural due process rights 
and fair process rights, the Board finds that the claim must 
be remanded for the following actions:  

1.  The RO should schedule the appellant for a 
VA orthopedic examination to determine the 
severity of his cervical spine disability.  All 
indicated testing, particularly range of motion 
testing, should be performed, if not 
contraindicated.  The claims folder and a copy 
of this remand must be made available to and 
reviewed by the examiner prior to the 
examination.  He should be requested to express 
an opinion as to the amount of functional 
impairment associated with the appellant's 
service-connected degenerative disc disease of 
the cervical spine.  The examiner should 
provide complete rationale for all conclusions 
reached. 

2.  The appellant should be advised of the 
provisions set forth at 38 C.F.R. § 3.655(b) 
regarding failure to report for scheduled VA 
examinations.  

3.  The RO should review the claims folder and 
ensure that all of the development action has 
been conducted and completed in full.  The 
Court has held that, if the requested 
examination does not include adequate responses 
to the specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return the 
report as inadequate for evaluation purposes  
Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The Board expresses its appreciation in advance to the RO for 
its assistance in developing the requested evidence and 
trusts that this development will be attended to in an 
expeditious manner as mandated by the Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes) and VBA's Adjudication 
Procedure Manual, M21-1, Part IV.  

After the above requested actions have been completed, the RO 
should review the appellant's claim and, inasmuch as his 
cervical spine disorder is classified as degenerative disc 
disease, should give consideration as to whether an increased 
evaluation could be assigned under Diagnostic Code 5293.  If 
the benefit sought on appeal remains denied, a supplemental 
statement of the case should be furnished to the appellant 
and his representative, and they should be afforded the 
appropriate period of time to respond.  Thereafter, the case 
should be returned to the Board for further appellate 
consideration.  

The purpose of this REMAND is to obtain addition medical 
evidence and to ensure that the appellant receives his due 
process and fair process rights.  No opinion, either legal or 
factual, is intimated by this REMAND as to the merits of the 
appellant's claim.  No additional action is required by the 
appellant until he receives further notification from VA.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 



